DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-5, 7, 9 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata et al., US 4,563,240 in view of Rice et al., US 6,095,083 and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, US 2010/0239756.
Shibata et al. shows the invention substantially as claimed including an apparatus comprising: a plurality of modules 10/40/40’/40”; a receiving portion 80 disposed opposite to and geometrically corresponding to all of the plurality of modules; and a stage 14/50 disposed within the receiving portion, the stage supporting the substrate 100; (see the entire document, especially, Figs. 1-4).  
With respect to the apparatus being a deposition apparatus for depositing a thin film on a substrate, it should be noted that such limitation is directed to a method limitation instead of an apparatus limitations, and since an apparatus is being claimed as the instant invention, the method teachings are not considered to be the matter at hand, since a variety of methods can be done with the apparatus.  The method limitations are viewed as intended uses which do not further limit, and therefore do not patentably distinguish the claimed invention.  The apparatus of Shibata et al. is capable of being used to deposit a thin film on the substrate if such method is desired to be performed within the apparatus. 
Shibata et al. does not expressly disclose that the modules comprise the claimed characteristics.  Rice et al. discloses plasma module comprising a body comprising an upper member 52 and a lateral member 50 coupled to and separable from the upper 
	Shibata et al. and Rice et al. do not expressly disclose that each first injection portion comprises a second end opening at the upper surface of the lateral member.  Nagorny et al. discloses an apparatus comprising a plasma module comprising an upper member 310, a lateral member 356 separable from the upper member and having a bottom surface, side surfaces and an upper surface, and an injection portion 322 in the lateral member comprising a first end at an inner one of the side surfaces of the lateral member that faces the space between the lateral member 356 and an upper 
	Shibata et al., Rice et al., Nagorny et al. and Kumihiro do not expressly disclose the claimed exhaust port. Yamashita discloses a plasma apparatus having a module comprising a lateral member, a gas injection portion disposed in the lateral member and further comprising an exhaust port 6 disposed in the lateral member, the exhaust port being spaced apart from, and disposed directly above, the first gas injection portion (see, for example, figs. 1 and 2A, and their descriptions). Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time 
	With respect to claims 2-5, Shibata et al. discloses that the apparatus further comprises a driving unit 73 moving the substrate in the receiving portion when the substrate is disposed on the stage; wherein the plurality of modules are arranged in parallel in one direction, and the driving unit moves the substrate in a direction parallel to the direction in which the modules are arranged (see the figures); wherein the driving unit could move the substrate backward and forward along the direction in which the modules are arranged (see the figures); wherein the receiving portion comprises an exhaust portion 29/30, and the exhaust portion is disposed below the stage.
	Regarding claim 7, it should be noted that the apparatus of Shibata et al. modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita would comprise the first injection portions included in each module disposed at one side of the lateral member and at another side of the lateral member facing the one side of the lateral member.	
	With respect to claim 9, it should noted that in the apparatus of Shibata et al. modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, the exhaust port would be disposed closer to the upper member in comparison with the second end of the first injection portion. Additionally, there is no evidence that the choice of a particular 
	Concerning claim 15, it should be noted that in the apparatus of Shibata et al. modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, the modules are formed to be coupled to or separable from each other, and the upper member and the lateral member of each module are formed to be coupled to or separable from each other.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata et al., US 4,563,240 in view of Rice et al., US 6,095,083, and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, US 2010/0239756, as applied to claims 1-5, 7, 9, and 15 above, and further in view of Koshimizu, US 6,162,323.
Shibata et al., Rice et al., Nagorny et al., Kunihiro and Yamashita are applied as above but do not expressly disclose a slit portion connected to a DC power source.  Koshimizu discloses a plasma apparatus comprising a slit portion 128 which is connected to a DC power source 304 (see, for example, fig. 3 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shibata et al. modified by Rice et al., and Nagorny et al. or Kunihiro and Yamashita, as to .

 Claims 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata et al., US 4,563,240 in view of Rice et al., US 6,095,083, and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, US 2010/0239756, as applied to claims 1-5, 7, 9 and 15 above, and further in view of Huh et al., US 2011/0204023 or Colpo et al., US 6,682,630.
Shibata et al., Rice et al., Nagorny et al., Kunihiro and Yamashita are applied as above but do not expressly disclose that the apparatus further discloses the claimed cover.  Huh et al. discloses a plasma apparatus comprising an upper member 20 and a lateral member 30 coupled to the upper member, a coil 24 disposed on a lower surface of the upper member, and an insulating cover 26 formed to cover a surface of the coil with the surface facing the substrate among surfaces of the coil (see, for example, figs. 11 and 13, and their descriptions).  Also, Colpo et al., discloses a plasma apparatus comprising an upper member and a lateral member coupled to the upper member, a coil 40 disposed on a lower surface of the upper member, and an insulating cover 80 formed to cover a surface of the coil with the surface facing the substrate among surfaces of the coil (see, for example, figs. 2A-2B, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shibata et al. modified .

Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata et al., US 4,563,240 in view of Rice et al., US 6,095,083, and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, US 2010/0239756, as applied to claims 1-5, 7, 9 and 15 above, and further in view of Chebi et al., US 2010/0101603 or Otsuki, US 2001/0003271.
Shibata et al., Rice et al., Nagorny, Kunihiro and Yamashita do not expressly disclose the claimed insulating member.  Chebi et al. discloses an apparatus comprising an insulating member 118 disposed in a lateral member 104, wherein the insulating member is formed not to overlap with a first end of a first injection portion 108/130 (see, for example, figs. 4A, 9 and 11A and their descriptions).  Also, Otsuki discloses an apparatus comprising an insulating member 14 disposed in a lateral member 13, wherein the insulating member is formed not to overlap with a first end of a first injection portion 81 (see, for example, fig. 12 and it description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Shibata et al. modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, as to further comprise the claimed insulating member because such means is known and used in the art as a suitable means for effectively and efficiently protecting the walls of the plasma chamber.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibata et al., US 4,563,240 in view of Rice et al., US 6,095,083, and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, as applied to claims 1-5, 7, 9 and 15 above, and further in view of Chebi et al., US 2010/0101603.
   	Shibata et al., Rice et al., Nagorny, Kunihiro and Yamashita do not expressly disclose the claimed mask.  Chebi et al. teaches the use of mask 12 (see, for example, figs. 1A-1B) and further discloses that masks are well known and used in the plasma processing art in order to produce a desired pattern on the substrate (see, for example, figs. 1A-1B, their descriptions and paragraph 0002).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a mask in the apparatus of Shibata et al. modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, if the process to be performed in the apparatus requires it.

Claims 1-5, 7, 9 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki, US 4,461,783 in view of Rice et al., US 6,095,083 and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita.
Yamazaki shows the invention substantially as claimed including a deposition apparatus for depositing film on a substrate, the apparatus comprising: a plurality of modules; a receiving portion 4 disposed opposite to and geometrically corresponding to 
Yamazaki does not expressly disclose that the modules comprise the claimed characteristics.  Rice et al. discloses plasma module comprising a body comprising an upper member 52 and a lateral member 50 coupled to and separable from the upper member, the lateral member having a bottom surface, side surfaces, and an upper surface, wherein an outer one of the side surfaces forms an outer side surface of the body; a plurality of first injection portions 64b disposed in the lateral member, the plurality of first injection portions injecting at least one gas into a space between the lateral member and the upper member; a second injection portion 64a/64d disposed in the upper member, the second injection portion injecting at least one gas into the space between the lateral member and the upper member; and a plasma generating portion comprising a coil 42/44/90/92 disposed at one surface of the upper member and a power source 68/96 connected to the coil wherein each first injection portion comprises a first end at one of the side surfaces of the lateral member that faces the space between the lateral member and the upper member (see, for example, fig. 17A and its description).    Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazaki as to comprise the plasma module disclose by Rice et al. for the plurality of modules because such plasma generation module is known and used in the art to achieve optimum uniformity of plasma  and plasma process parameters.
	Yamazaki and Rice et al. do not expressly disclose that each first injection portion comprises a second end opening at the upper surface of the lateral member.  
	Yamazaki, Rice et al., Nagorny et al. and Kumihiro do not expressly disclose the claimed exhaust port. Yamashita discloses a plasma apparatus having a module 
With respect to claim 2, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the apparatus of Yamazaki would comprise a driving unit in order to move the substrate from one processing region to another processing region.
Concerning claims 3-5, Yamazaki further discloses that the plurality of modules are arranged in parallel in one direction, and the driving unit moves the substrate in a direction parallel to the direction in which the modules are arranged (see fig.3); wherein the driving unit could move the substrate backward and forward along the direction in which the modules are arranged (see fig. 3); wherein the receiving portion comprises an exhaust portion 5/22/23/24, and the exhaust portion is disposed below the stage.
Regarding claim 7, it should be noted that the apparatus of Yamazaki modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, would comprise the first 
With respect to claim 9, it should noted that in the apparatus of Yamazaki modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, the exhaust port would be disposed closer to the upper member in comparison with the second end of the first injection portion. Additionally, there is no evidence that the choice of a particular location of the exhaust port would significantly affect the overall performance of the plasma processing apparatus.  Therefore, the location of the claimed exhaust port is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
	Concerning claim 15, it should be noted that in the apparatus of Yamazaki modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, the modules are formed to be coupled to or separable from each other, and the upper member and the lateral member of each module are formed to be coupled to or separable from each other.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki, US 4,461,783 in view of Rice et al., US 6,095,083 and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, as applied to claims 1-5, 7, 9 and 15 above, and further in view of Koshimizu, US 6,162,323.
 DC power source.  Koshimizu discloses a plasma apparatus comprising a slit portion 128 which is connected to a DC power source 304 (see, for example, fig. 3 and its description).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Yamazaki modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, to comprise a slit portion connected to a DC power source because such means is known and used in the art as a suitable means for effectively and efficiently change the characteristics of the plasma.

Claims 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki, US 4,461,783 in view of Rice et al., US 6,095,083 and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, as applied to claims 1-5, 7, 9 and 15 above, and further in view of Huh et al., US 2011/0204023 or Colpo et al., US 6,682,630.
Yamazaki, Rice et al., Nagorny et al., Kunihiro and Yamashita are applied as above but do not expressly disclose that the apparatus further discloses the claimed cover.  Huh et al. discloses a plasma apparatus comprising an upper member 20 and a lateral member 30 coupled to the upper member, a coil 24 disposed on a lower surface of the upper member, and an insulating cover 26 formed to cover a surface of the coil with the surface facing the substrate among surfaces of the coil (see, for example, figs. .

Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki, US 4,461,783 in view of Rice et al., US 6,095,083, and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, as applied to claims 1-5, 7, and 15 above, and further in view of Chebi et al., US 2010/0101603 or Otsuki, US 2001/0003271.
Yamazaki, Rice et al., Nagorny, Kunihiro and Yamashita do not expressly disclose the claimed insulating member.  Chebi et al. discloses an apparatus comprising an insulating member 118 disposed in a lateral member 104, wherein the insulating member is formed not to overlap with a first end of a first injection portion 108/130 (see, for example, figs. 4A, 9 and 11A and their descriptions).  Also, Otsuki discloses an apparatus comprising an insulating member 14 disposed in a lateral member 13, .

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki, US 4,461,783 in view of Rice et al., US 6,095,083, and Nagorny et al., US 2012/0152901 or Kunihiro, JP 2007-335709 and Yamashita, as applied to claims 1-5, 7, 9 and 15 above, and further in view of Chebi et al., US 2010/0101603.
   	Yamazaki, Rice et al., Nagorn, Kunihiro and Yamashita do not expressly disclose the claimed mask.  Chebi et al. teaches the use of mask 12 (see, for example, figs. 1A-1B) and further discloses that masks are well known and used in the plasma processing art in order to produce a desired pattern on the substrate (see, for example, figs. 1A-1B, their descriptions and paragraph 0002).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a mask in the apparatus of Yamazaki modified by Rice et al. and Nagorny et al. or Kunihiro and Yamashita, if the process to be performed in the apparatus requires it.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



March 11, 2022